DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 19 recites a “storage medium storing a bitstream generated by an image encoding method” and recites details of what that encoding method entails.  Because the claim does not specify that the data stored in the storage medium causes a computing device to perform any function, the claim merely recites that non-functional descriptive material is stored.  In other words, regardless of how the image data was generated, the claim only recites that the “storage medium” holds this data.  As non-functional descriptive material, the data is therefore not given patentable weight.  See MPEP 2111.05.  To overcome this issue, the following amendment is suggested:

19 (Suggested Amendment).  A non-transitory storage medium storing instructions that, when executed by a processor, causes the processor to perform 
wherein the image encoding method comprises: 
determining a diagonal division structure of a current block;
performing diagonal division to divide the current block into a first region and a second region according to the determined diagonal division structure; and
encoding diagonal division information for the diagonal division structure, and


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite: “the masking for the second region is that the third value is applied to the first sample, the second value to the second sample, and the third value to the third sample respectively.”  This does not appear to be consistent with the written description or with the equations recited in claims 7 and 16.  Paragraph [0168] of the specification describes that “the masking for the second region may be to apply a third value, a second value, and a first value to the first sample, the second sample, and third sample, respectively.”  This disclosure aligns with the equations of claims 7 and 16, which show that the third region is applied a first mask value, not the same third value that was assigned to the first region, which is what is recited in claims 6 and 15.  As the claims are inconsistent with themselves and with the written description, their scope cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Joshi et al., US Pub No. 20110200109.

As to claim 1 Joshi discloses a method for decoding an image comprising: 
obtaining diagonal division information for a current block ([0099] – slope and intercept information defines the diagonal division for a current block); 
determining a diagonal division structure of the current block using the diagonal division information ([0099]-[0100]); and 
performing diagonal division to divide the current block into a first region and a second region according to the determined diagonal division structure ([0100] – the block is divided into first and second partitions).
wherein the current block is a leaf node of square division or non-square division (Fig. 9, [0153]).  

As to claim 2 Joshi discloses that the diagonal division information includes a flag indicating whether the current block is diagonally divided ([0097] – the encoder signals (via a form of a flag) whether partitions are enabled).  

As to claim 3 Joshi discloses that the diagonal division is determined as one of a down-right diagonal division and an up-right diagonal division according to a direction of the diagonal division ([0091], [0099]).  

As to claim 4 Joshi discloses that the diagonal division information includes division direction information indicating the direction of the diagonal division ([0099] – slope, or direction information, is included with the division information), and wherein the performing diagonal division is dividing the current block diagonally in the direction indicated by the division direction information ([0100] – the block is partitioned, or divided, in the direction indicated by the slope).

As to claim 5 Joshi discloses that the performing diagonal division comprises 43performing masking on the current block ([0083], [0099]-[0100]), and wherein the masking is that a predetermined weight operation is performed on a sample of the current block ([0090]).  

As to claim 6 Joshi discloses that the current block consists of a first sample consisting of samples in one direction based on a boundary line of the diagonal division among samples included in an area in which the boundary line does not pass, a second sample consisting of samples through which the boundary line of the diagonal division passes, and a third sample consisting of samples that do not belong to the first sample and the second sample among samples of the current block ([0088] – blocks are partitioned into three regions.  See Fig. 4 and 5), 
wherein the masking for the first region is that a first value is applied to the first sample, a second value is applied to the second sample, and a third value is applied to the third sample respectively, and wherein the masking for the second region is that the third value is applied to the first sample, the second value to the second sample, and the third value to the third sample respectively ([0084], [0088]-[0090]).

As to claim 7 Joshi discloses that the boundary line of the diagonal division is expressed by f (x, y), wherein the masking for the first region and the masking for the second region satisfy Equation 1 below, [Equation 1] 
    PNG
    media_image1.png
    96
    663
    media_image1.png
    Greyscale
 wherein, Mask_p0 (x, y) represents a masking value for the 44first region, and MASK_p1 (x, y) represents a masking value for the second region ([0088]-[0091], [0099]-[0100] – the transition regions are given partial weights, or a different mask value, when they lie on the line f(x,y)=0.  The result of this is that mask values are assigned one of three values (i.e. 0, 1, or 2) for the regions shown in Fig. 4 and 5 depending on whether they are above, along, or below the partition line.).  

As to claim 8 Joshi discloses that  a sample value of the current block satisfies Equation 2 below, [Equation 2] 
    PNG
    media_image2.png
    21
    661
    media_image2.png
    Greyscale
 wherein, P DMP (x, y) represents a specific sample value of the current block, P_p0 (x, y) represents sample values of samples belonging to the first region, P_pl (x, y) represents sample values of samples belonging to the second region, and the shift represents a scaling value according to the masking ([0090] – samples are weighted according to mask value.  [0136]-[0140] values are scaled according to the masking).

	As to claim 9 Joshi discloses that the square division or the non-square division is one of quad-tree division, binary-tree division and ternary-tree division (Fig. 9).  

	As to claims 10-18 see rejection of claims 1-9.  Note that Joshi discloses that encoding and decoding are symmetrical operations (see [0099]).

As to claim 19 see rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J HANCE/           Primary Examiner, Art Unit 2423